Title: To James Madison from Josef Yznardy, 12 November 1807
From: Yznardy, Josef
To: Madison, James



Respected Sir,
Cadiz 12th. November 1807.

Since I had the honor of addressing you on the 15th. ultimo, French troops to the amount of 30 thousand have entered Spain, and the Garrison of this City have marched to their destinations.
The Governor of this City Marques del Socorro has been appointed to command the Army of Estremadura,  he has ordered under General Moreau.  The Portugues government has issued a Proclamation on the 22d. Octr. ordering their Ports to be shut against the British Vessels.
Enclosed please find Copy of a Royal Decree ordered to be published in this Kingdom.  All the Troops marching for the frontiers of Portugal are ed towards Madrid; the Portugue’ Consul residing here was yesterday notified to leave the City in 48 hours and the Kingdom in ten days.
The Letters received this Post from Madrid announces the liberty of the Prince of Asturias, and that a reconciliation took place with his Father.  They also mention that the King has issued orders to his Councils not to admit any Signature but his own.
Although I have received no Official information from you Sir, of the separation from this Consulate, of the Province of San Lucar, nor of the appointmt. to the same of Mr. Richard S. Hackley; nevertheless as soon as I heard of his arrival at Algeziras I assisted him in every thing, presented him to the Chiefs before his admission by this Government, and actualy is enjoying the rights &ca. of said Office.  with him the best understanding and harmony for the full and punctual compliance of the Service.
We are daily Blockaded by twelfe Ships and a number of small Vessels.  Of course hardly a Vessell drops in.
With the greatest anxiety I am waiting for the joyfull news of the happy Conclusion of our Negociations with England.  I have the honor to be Respected Sir, Your most devoted & obedt. Servant

Josef Yznardy


Government Notes....51 1/ 2. à 54..


P. S.  General Orders have been issued in this Kingdom for the Te Deum to be sung in all the Churches for the happy escape of the King

